       Case: 1:19-cv-03644 Document #: 3 Filed: 05/31/19 Page 1 of 1 PageID #:10                                                       S,4d
             [lf you need additional space for ANY section, please attach an additional sheet and
                                                                                                  reference that section.]



          u.s. District Gourt for the Northern Distri.t
                               Appearance Form for pro Se Litigants
                                                                                                        oH,["b E tr)
                                                                                                                    ltAY 3 L 201glt/

                                                                                  THOMAS G, BRUTON
  lnformation entered on this form is required for any person fiting
                                                                     a case in 1f+HelftU$rqffEpTCOURT
  party (that is, without an attorney). please pRINT ieoihtv


                                                                 1:19-cv436/,4
                    Michael D Raetz vs ADp
 Case Title:                                                     Judge Elaine E. Bucklo
                                                                 Magistrate Judge Susan E. Cox
 An appearance is hereby fired by the undersigneo as a pro
                                                           se ritigant:

                          Michael D. Raetz
 Name:
                          5N711 Santa Fe Trail
 Street Address:

                          Bloomingdale, lL 6010g
 City/State/Zip:

                          (630) 202-1241
 Phone Number:



                                                                                             May 30,2019
                                                                                             Executed on (date)




                REQUEST TO RECEIVE NOTICE                                     TM
lf you check the box below and provide   an e-mail address in the space provided, you will receive
vi.a e--mail' By checking the box and providing                                                    notice
                                                an e-mail address, under Federal Rule of civil procedure
5(b)2(E) you are waiving your right to receive a paper copy
                                                            of documents filed electronically in this case.
You should not provide an e-mai address if you do not
                                                        checr               it frequenfly.

        I request to be sent notices from the court via e-mail.
                                                                I understand that by making this request,
        am.waiving the right to rece-ive.a paper copy of any etectronicaiiyliieo                                             I
                                                                                    oocument in this case. I
        understand that if my e-mailaddress crranges t must promptrv
                                                                          ,l,titv the Court in writing.
mraetzl2@comcast.net
E-Mail Address (ptease       enlNf     l,egibtyJ




Rev. 0612312016


         [lf you need additional space for ANY section, please attach an additional
                                                                                    sheet and reference that section.]
